Exhibit 10.3.3
(FULL PAGE GIF) [w75001w7500108.gif]

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1 CONTRACT ID CODE Page 1 of
2 2. AMENDMENT/MODIFICATION NO.I3. EFFECTIVE DATE U. REQUISITION/PURCHASE REQ.
NO. 5. PROJECT NO. (If applicable) 0026 04/08/2009 6. ISSUED BY ~ CODE | 00001
7. ADMINISTERED BY (If other than Item 6) CODE| FCC /Contracts and Purchasing
Center 445 12th St., SW, Washington, DC 20554 8. NAME AND ADDRESS OF CONTRACTOR
(No., street, county, State and Zip Code) 9A- AMENDMENT OF SOLICITATION NO.
Neustar, Inc. 9B- DATED (SEE ITEM 11) 46000 Center Oak Plaza Sterling VA 20166
(X) 10A” MODIFICATION OF CONTRACT/ORDER a v ‘ NO. CON03000016 “7t” 10b. dated
(see item 13) code * [facility code 11. this item only applies to amendments of
solicitations rn The above numbered solicitation is amended as set forth in
Item 14. The hour and date specified for receipt of Offers is extended, is not
extended. Offers must acknowledge receipt of this amendment prior to the hour
and date specified in the solicitation or as amended, by one of the following
methods: (a) By completing Items 8 and 15, and returning copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified. 12. ACCOUNTING AND APPROPRIATION DATA (If
required) No Funding Information 13. THIS ITEM ONLY APPLIES TO MODIFICATION OF
CONTRACTS/ORDERS. IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
CHECK ONE A this CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN
i—| THE CONTRACT ORDER NO. IN ITEM 10A. I—i B. THE ABOVE NUMBERED CONTRACT/ORDER
IS MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES (such as —’ changes in paying
office, appropriation date, etc.) SET FORTH IN ITEM 14, PURSUANT TO THE
AUTHORITY OF FAR 43.103(b). ,— C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO
PURSUANT TO AUTHORITY OF: j> D. OTHER (Specify type of modification and
authority) "^ FAR 1.6, “Authority of the Contracting Officer” E. IMPORTANT:
Contractor | X | is not, | is required to sign this document and return copies
to the issuing office. 14. DESCRIPTION OF AMENDMENT/MODI FICATION (Organized by
UCF section headings, including solicitation/contract subject matter where
feasible.) The purpose of this modification is to accept and incorporate Change
Order Proposal (COP) Number 17 into the contract. COP #17 is accepted at a price
of $4,361.94. A copy of the respective COP is attached. Funding will be via NANP
funding and will be paid by FCC Billing & Collection Agent, Welch, LLP Except as
provided herein, all terms and conditions of the document referenced in Item 9A
or 10A. as heretofore changed, remains unchanged and in full force and effect.
15A. NAME AND TITLE OF SIGNER (Type or print) 16A. NAME AND TITLE OF CONTRACTING
OFFICER (Type or print) Anthony Wimbush 15B. CONTRACTOR/OFFEROR 15C. DATE SIGNED
16B. United States of America . . 16C. DATE SIGNED BY ^)V^^ie^v^^ • VUjftwl^
04/08/2009 (Signature of person authorized to sign) \ | (Signature of
Contracting Officer) | NSN 7540-01-152-8070 STANDARD FORM 30 (REV. 10-83)
PREVIOUS EDITION Prescribed by GSA FAR (48 CFR) UNUSABLE 53.243





--------------------------------------------------------------------------------



 



(NEU STAR LOGO) [w75001w7500101.gif]
National Pooling Administration
Contract #CON07000005
Change Order Proposal #8
(INC Issue #613 — Notification of an SP missing the Part 4 Due Date)
March 20,2009

      NeuStar, Inc.   46000 Center Oak Plaza     Sterling VA, 20166

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #8 — Notification of an SP missing the Part 4 Due Date
  March 20,2009

Table of Contents

             
1
  Introduction     3  
2
  Issue Statement.     4  
3
  Industry Numbering Committee (INC) Resolution.     4  
4
  The Proposed Solution.     7  
5
  Assumptions and Risks.     8  
6
  Cost     8  
7
  Conclusion     8  

      © NeuStar, Inc. 2009   - ii -

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #8 — Notification of an SP missing the Part 4 Due
Date   March 20,2009

1 Introduction
1.1 Purpose and Scope
In accordance with NeuStar’s National Pooling Administration contract1 and our
constant effort to provide the best support and value to both the FCC and the
telecommunications industry, NeuStar, as the National Pooling Administrator
(PA), hereby submits this change order proposal to the Federal Communications
Commission (FCC) for approval. This change order complies with the contractual
requirements set forth in Clause C.I of the CONTRACT FOR POOLING ADMINISTRATION
SERVICES FOR THE FEDERAL COMMUNICATIONS COMMISSION, effective August 15, 2007,
which reads as follows at Section 2.5.4:
2.5.4 Modifications of Guidelines
The PA shall participate in the development and modification of guidelines and
procedures, which may or may not affect the performance of the PA functions.
These changes may come from regulatory directives and/or industry-initiated
modifications to guidelines. In addition, new guidelines may be developed as
appropriate to comply with regulatory directives. The PA shall implement any
changes determined to be consistent with regulatory directives.
The PA shall:

  •   Provide, in real time, technical guidance to ensure processes and
procedures are effective in meeting the goals of the change.     •   Provide
issues and contributions, and be prepared to discuss at INC meetings how the
proposed change promotes numbering policy and/or benefits the NANP and
how the change will affect the PA’s duties, obligations and accountability.    
•   Assess and share in real time (i.e., during discussion) the cost
implications and administrative impact of the change upon the PA’s duties and
responsibilities in
sufficient detail as needed by the INC.

When the INC places any changes to its guidelines in final closure, the PA shall
submit an assessment regarding the impact of scope of work, time and costs to
the INC, the NANC and the FCC within 15 calendar days. The PA shall post changes
in procedures on its web site prior to the change taking effect.
Specifically, the PA shall:

  •   Notify all interested parties when guidelines have changed.     •  
Interpret guideline changes and impact upon processes.     •   Identify
implementation date or effective date.     •   Provide notification of new forms
or tools that may be required.     •   Identify a Single Point of Contact
(SPOC) within the PA to answer questions.

The NANC shall be consulted at the FCC’s discretion regarding the suggested
implementation date to determine the likely impact on service provider processes
and
 

1   FCC Contract Number CON07000005

      © NeuStar, Inc. 2009   - 3 -

 



--------------------------------------------------------------------------------



 



      Nat’l PAS - Change Order #8 — Notification of an SP missing the Part 4 Due
Date   March 20, 2009

systems (i.e., whether it would be unduly burdensome or would unfairly
disadvantage any service provider or group of service providers per the PA’s
obligations and NANP administrative principles). The PA shall also seek input on
implementation dates from service providers that log in to PAS and vendors that
interface with PAS.
2 Issue Statement
Currently, when a service provider obtains resources from the Pooling
Administrator or NANPA, it is required to file a Part 4 within six months of the
original Part 3 block orcode effective date. The Part 4 is the SP’s notification
to the administrator that at least one number in the block or code has been
assigned to an end user. If a Part 4 is not received during the first five
months from the original Part 3 block/code effective date, PAS will
automatically send a Part 4 reminder notice to the SP. If the SP fails to submit
a Part 4 prior to the Part 4 due date, the block orcode is considered
delinquent, and is placed on the reclamation list. That list is sent monthly to
the applicable state commission or FCC for reclamation, and no additional
notifications are sent to the SP until the block or code is reclaimed. An issue
was brought to the Industry Numbering Committee (INC) to request that the PA and
NANPA send an additional notice to the SP once a block or code is considered
delinquent as a result of no Part 4 on file. The INC issue statement is
reproduced below.
INC Issue Statement:
Currently, the guidelines direct the NANPA and PA to send a reminder notice to
SPs if a Part 4 has not been received during the first 5 months after a
code/block effective date. Once the SP misses the Part 4 due date, there is no
notice sent to the SP advising them that they can no longer enter the Part 4 in
PAS/ NAS, but must now submit a Manual Part 4 to the appropriate regulatory
authority. This is causing SPs to have blocks and codes on the reclamation list
that they are not aware of due to an oversight.
3 Industry Numbering Committee (INC) Resolution
On March 6, 2009, the INC placed Issue 613 — Notification of an SP missing the
Part 4 Due Date into final closure, with the following language:
Resolution from INC:
The following new Sections were inserted, to appear as 9.2.4 of the TBPAG and
8.2.3 of the COCAG:
TBPAG -

9.2   Pooling Administrator Responsibility

      © NeuStar, Inc. 2009   - 4 -

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #8 — Notification of an SP missing the Part 4 Due
Date   March 20, 2009

9.2.1   The PA as directed by the appropriate state commission point of contact,
or by the FCC point of contact, will reclaim resources in the inventory of pool
participants from both embedded resources as well as thousands-blocks allocated
to an SP by the PA.   9.2.2   The PA will contact any thousands-block assignee
identified as not having returned to the administrator for reassignment any
thousands-block(s) that were:

  a)   allocated, but no longer in use by the assignee(s);     b)   allocated
for a service no longer offered;     c)   allocated, but not placed in service
within six months of the original block effective date returned on the Part 3
and entered onto the BCR/BCD screen in BIRRDS;     d)   allocated, but not used
in conformance with these guidelines.

9.2.3   If the PA has not received a Part 4 during the first five months
following the original block effective date returned on the Part 3 and entered
onto the BCR/BCD screen in BIRRDS, then the PA will send, via
facsimile/electronic mail, a reminder notice to the block assignee. The notice
will be sent during the first ten calendar days of the sixth month, and will
direct the assignee to do one of the following by the end of the sixth month
after the block effective date:

  •   If the block is in service, submit a Part 4 to the PA.     •   If the
block is no longer needed or not in service, return the block by submitting a
Part 1A.     •   Or request an extension per Section 9.1.4.

If a block is in service and the block holder is also the LERG Assignee of the
NXX, the following Part 4 form must be submitted to the PA:

  •   If the pooled NXX was requested for a dedicated customer, submit the COCAG
Part 4: Confirmation of CO Code in Service. In the case of a non-pooled NXX code
requested from the PA for a dedicated customer, the SP has the option of
submitting the COCAG Part 4 Form directly to the CO Code Administrator.     •  
If the NXX was requested to replenish the pool, submit the TBPAG Attachment 4:
Part 4 — Thousands-Block Application Form for each block that was assigned from
the NXX.     •   If the NXX was requested to establish an LRN, submit the TBPAG
Attachment 4: Part 4 — Thousands-Block Application Form for each block that was
assigned from the NXX. The PA will then complete and return one Part 4 — PA:
Central Office Code (NXX) Assignment Request to the CO Code Administrator to
confirm that the NXX obtained to replenish the pool, or to establish an LRN has
been placed in service.

During the first ten calendar days of each calendar month, the PA will prepare
and forward a spreadsheet of all existing and newly identified delinquent blocks
to the appropriate state commission. Spreadsheets for those states that have
declined to exercise their reclamation authority will be forwarded to the FCC.
The PA must await further direction from the FCC or appropriate state commission
for further action. If the FCC or appropriate state commission directs the PA to
reclaim the block, the PA will notify the block holder advising them of the
effective date of the disconnect of the block.

      © NeuStar, Inc. 2009   - 5 -

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #8 — Notification of an SP missing the Part 4 Due
Date   March 20, 2009

If a Part 4 is returned to the PA for a block appearing on the delinquent list
and an extension has not been granted, the Part 4 will be returned to the SP and
marked as “refused” or “denied” with a reminder for the block holder to return
the Part 4 to the appropriate state commission or to the FCC.
9.2.4 If the PA has not received a Part 4 by the due date and the SP is no
longer able to submit the Part 4 via PAS, then the PA will send, via
facsimile/electronic mail, a notice to the block assignee. The notice will be
sent one day after the Part 4 due date, and will direct the assignee to do one
of the following immediately:

  •   If the block is in service, submit a manual Part 4 to the appropriate
regulatory authority.     •   if the block is no longer needed or not in
service, return the block by submitting a Part 1A.     •   Or request an
extension from the appropriate regulatory authority per Section 9.1.4.

COCAG

8.2   Administrator Responsibilities

For any Codes identified as not having been returned to the appropriate
administrator for reassignment, the CO Code Administrator will contact any Non
Pooling and Pooling Carriers who were assigned a CO Code prior to the Pool Start
Date or the Pooling Administrator for any NXXs assigned after the Pool Start
Date.
Codes may be returned for the following reasons:

  •   Assigned, but no longer in use by the assignee(s),     •   Assigned to a
service no longer offered,     •   Assigned, but not placed in service within
six months from the original effective date returned on the Part 3 and entered
on the ACD screen in BIRRDS,     •   Assigned, but not used in conformance with
these assignment guidelines.

The CO Code Administrator shall contact the PA for inquiries about return of
NXXs that are in a thousands-block number pool.

8.2.2   If a Part 4 has not been received by the Administrator during the first
five months following the original effective date returned on the Part 3 and
entered on the ACD screen in BIRRDS, then the Administrator will send, via
facsimile/electronic mail, a reminder notice to the code assignee. The notice
will be sent no later than one month prior to the end of the 6th month, and will
direct the assignee to do one of the following by the end of the sixth month
after the original effective date returned on the Part 3 and entered on the ACD
screen in BIRRDS:

      © NeuStar, Inc. 2009   - 6 -

 



--------------------------------------------------------------------------------



 



      Nafl PAS — Change Order #8 — Notification of an SP missing the Part 4 Due
Date   March 20,2009

  •   For non-pooled codes, submit the Part 4 to the CO Code Administrator. If
the PA received the original request for the non-pooled NXX, then the CO Code
Adminstrator will process the Part 4 and respond to the applicant and the PA in
writing via the appropriate “Administrator’s Response — Receipt of the Part 4”
form within 7 calendar days of receiving the Part 4. The PA then will update its
records.     •   For pooled codes, submit the Part 4 to the PA.     •   If the
code is no longer needed or not in service, return the code by submitting a
Part 1.

During the first ten calendar days of each calendar month, the Administrator
will prepare and forward a spreadsheet of all existing and newly identified
delinquent codes to the appropriate state commission. Spreadsheets for those
states that have declined to exercise their reclamation authority will be
forwarded to the FCC.
The Administrator must await further direction from the FCC or appropriate state
commission for further action. If the FCC or appropriate state commission
directs the Administrator to reclaim the code, the Administrator will send a
letter to the code holder advising them of the effective date of the disconnect
of the code.
If a Part 4 or Part 4-PA is returned to the Administrator for a code appearing
on the delinquent list and an extension has not been granted, the Part 4 will be
returned to the SP and the Part 4-PA to the Pooling Administrator marked as
“refused” or “denied” with a reminder for the code holder to return the Part 4
to the appropriate state commission or to the FCC.

8.2.3   If a Part 4 has not been received by the Administrator by the Part 4 due
date, then the Administrator will send, via facsimile/electronic mail, a notice
to the code assignee. The notice will be sent on the first day that the Part 4
will no longer be accepted in NAS. and will direct the assignee to do one of the
following immediately:

  •   If the code is in service, submit a manual Part 4 to the appropriate
regulatory authority.     •   If the code is no longer needed or not in service,
return the code(s)by submitting a Part 1     •   Or request an extension from
the appropriate regulatory authority per Section 8.1.

8.2.   If there are active or pending LNP ports for any TNs within the NXX code
which is being returned/reclaimed, the CO Code Administrator shall use the
process outlined in Appendix C.

4 The Proposed Solution
The National Pooling Administrator has determined that the amendments to the
TBPAG will affect the Pooling Administration System (PAS), which will need to be
modified.
If a Part 4 is not submitted by the Part 4 due date, PAS will automatically send
an “Overdue Part 4” email one calendar day after the Part 4 due date to the
SP/SPC user and its designated additional contact(s) if the “Part 4 Reminders”
subscription choice is selected in the SP/SPC user’s profile.

      © NeuStar, Inc. 2009   - 7 -

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #8 — Notification of an SP missing the Part 4 Due Date
  March 20,2009

5 Assumptions and Risks
Part of the Pooling Administrator’s assessment of this change order is to
identify the associated assumptions and consider the risks that can have an
impact on our operations.
This change order affects only the system, and would have no impact on our
day-to-day operations.
6 Cost
In developing this proposal, we considered the costs associated with
implementing the proposed solution, including the resources required to complete
discrete milestones on a timeline for implementation. The timeline includes
preparation, development, testing, proper documentation updates, monitoring, and
execution of the solution.
The cost of modifying the system to conform to the changes to the TBPAG will be
$6,131.00.
7 Conclusion
This change order proposal presents a viable solution that addresses the
amendments to the TBPAG and is consistent with the terms of our contract. We
respectfully request that the FCC review and approve this change order.

      © NeuStar, Inc. 2009   - 8 -

 